[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MOTION TO TRANSFER TO ADULT CRIMINAL DOCKET
The Petitioner, through the state's Advocate, the undersigned, respectfully moves this Court, pursuant to Connecticut General statute46b-127, to transfer this child to the regular criminal docket of the Superior Court from the docket for juvenile matters for the following reasons:
    1. There is probable cause to believe that this child has committed the act of Murder in Violation of Connecticut General statutes 53a-54a for which he is charged on a CT Page 6995 Petition of Alleged Delinquency dated March 2, 1992.
    2. Such act was committed after the child attained the age of fifteen (15) years, his date of birth being May 17, 1976.
THE PETITIONER STATE OF CONNECTICUT
By _________________ KAREN HARDY-MASSARO STATE'S ADVOCATE SCJM
239 Whalley Avenue New Haven, CT 06511 Phone: 786-0371
ORDER
THE FOREGOING MOTION TO TRANSFER HAVING BEEN HEARD, IT IS HEREBY [GRANTED] / DENIED.
[EDITORS' NOTE:  THE TEXT CONTAINED WITHIN THE BRACKETS WAS CIRCLED IN THE ORIGINAL TEXT.]
THE COURT RIDDLE, JUDGE
CERTIFICATION
THIS IS TO CERTIFY THAT A COPY WAS HAND DELIVERED TO COUNSEL OF RECORD
KAREN HARDY-MASSARO STATE'S ADVOCATE CT Page 6996